[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO DISMISS
The plaintiff in this action is sueing the operator and the owner of a motor vehicle for alleged negligence. The vehicle owner died before this tort action was filed. The plaintiff moved to substitute the fiduciary, and has sued the fiduciary.
The Fiduciary moves to dismiss the action claiming that the plaintiff must prior to initiating suit; give written notice of the claim and receive a disallowance of such claim.
Prior written notice and formal disallowance are not prerequisites to a tort claim against a fiduciary. See C.G.S. 42a-395 (f), 45a-402 (d) and Breen v. Phelps 186 Conn. 86,102 (1982).
The Appellate Court has found the argument that disallowance is a prerequisite "frivolous" Harelik v. Roth15 Conn. App. 649, 652 (1988) noting the purpose of the statutory scheme is to expedite administration not avoid claims.
The Motion to Dismiss is Denied. CT Page 1839
McWEENY, J.